Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 1 of 11 PageID #: 999



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


RICHARD N. BELL,                          )
                                          )
                       Plaintiff,         )
                                          )
         v.                               )       CAUSE NO. 1:16-CV-02491-TWP-DLP
                                          )
DAVID N. POWELL, Individually and )
MIDWEST REGIONAL NETWORK                  )
FOR INTERVENTION WITH SEX                 )
OFFENDERS,                                )
                                          )
                       Defendants.        )


MRNISO’S REPLY IN SUPPORT OF AMENDED MOTION FOR ATTORNEY’S FEES
                             & COSTS
         Comes now Defendant Midwest Regional Network for Intervention with Sex

Offenders (“MRNISO”), by counsel, to reply to Richard Bell’s (“Bell”) Response in

Opposition to Defendant MRNISO’s Motion for Fees (“Response”) and states the

following:

    1. Bell’s response does not address or dispute that MRNISO was a prevailing party
         or that Fogerty Factors favor the award of fees to MRNISO in this case.

         MRNISO's Motion for Fees established the MRNISO is a "prevailing party"

entitled to be awarded attorney's fees pursuant to 17 U.S.C. § 505. The 7th Circuit has


                                              1

4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 2 of 11 PageID #: 1000



 held that a litigant prevails "when it obtains a 'material alteration of the legal

 relationship of the parties'". Hyperquest, Inc. v. N'Site Solutions, Inc., 632 F.3d 377, 387

 (7th Cir. 2011) (citations omitted).


          This Court rendered its Final Judgment in favor of MRNISO and David N. Powell

 ("Powell") and against Plaintiff on October 11, 2018. Therefore, it is indisputable that

 MRNISO and Powell are the "prevailing parties". Plaintiff's Response not only fails to

 dispute that MRNISO and Powell are the prevailing parties, but it also fails to address

 prevailing parties at all.


          Powell, MRNISO's co-defendant, filed his Motion for Attorney's Fees ("Powell's

 Motion"), which discussed the factors set forth in Fogerty v. Fantasy, Inc., 510 U.S. 517

 (1994). In its original Motion, MRNISO incorporated, joined, and adopted Powell's

 Motion and argument on the Fogerty factors, with the exception of Powell's 11th

 Amendment claims. In its Amended Motion, MRNISO supplemented those arguments

 with additional discussion of Fogerty and its applicability to this case.


          The Fogerty factors are several nonexclusive factors that are used by district

 courts in determining whether to exercise their discretion to award costs and fees in a

 copyright case. See Fogerty, n. 19. These factors include "frivolousness, motivation,

 objective unreasonableness (both in the factor and in the legal components of the case)

 and the need in the particular circumstances to advance considerations of compensation

 and deterrence." Id.


          MRNISO's Amended Motion specifically addressed all four of the Fogerty factors

 and clearly spelled out how each factor weighs in favor of awarding attorneys' fees and
                                              2

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 3 of 11 PageID #: 1001



 costs to MRNISO. Bell’s Response neither addresses any of the Fogerty factors, nor does

 it seek to deny or refute any of the conduct MRNISO claims entitles it to fees.


          Specifically, Bell failed to deny that he frivolously filed a lawsuit to which he knew

 a valid defense existed; that his motives in bringing this lawsuit were anything but

 improper; 1 that his claims were objectively unreasonable 2; and that awarding fees would

 advance considerations of compensation and deterrence. 3 Because Bell has failed to

 refute any of the Fogerty factors, this Court should conclude that the fact that MRNISO

 is entitled to its reasonable attorney's fees and costs as requested and supported in its

 Amended Motion.


     2. The fact that MRNISO was being represented pro bono does not preclude an
          award of attorney fees.

          In Plaintiff's Response, Plaintiff urges the Court to deny MRNISO's request for

 attorney's fees and costs in part because MRNISO's counsel, Densborn Blachly LLP,

 undertook this case on a pro bono basis.


          Plaintiff's reliance on Westefer v. Snyder, 2013 WL 1286971, *6 (S.D. Ill. 2013) is

 misplaced. The Westefer Court went out of its way to explain that its ruling was “not

 intended for general application to fee requests by pro bono counsel…rather, the




 1
   It is clear Plaintiff filed this lawsuit, much like he has done dozens of other times, expecting to obtain a quick, low-
 figure settlement rather than to protect a copyright.
 2
   It was unreasonable for Plaintiff to assert a claim against Defendant when it was apparent Defendant had a valid
 defense.
 3
   This Court has previously awarded attorney's fees on the basis of Plaintiff's misuse of the judicial system. See, Bell v.
 Lantz, 2015 U.S. Dist. LEXIS 73616 (S.D. Ind. 2015) ("The Court is persuaded by Mr. Lantz's argument that the
 motivation of Mr. Bell in filing this action appears to be an attempt to extract quick, small settlements from many
 defendants instead of using the judicial process to protect his copyright against legitimate infringing actors.")
                                                               3

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 4 of 11 PageID #: 1002



 recommendation is confined to DLA Piper's role in this case.” Id. at 7. 4 Even so, the fact

 that Bell cites the Westefer case, which determining whether attorney's fees should be

 awarded pursuant to 42 U.S.C. §1988(b) bodes well for MRNISO, as the Supreme Court

 of the United States has expressly determined that the fee-shifting provisions of 42

 U.S.C. §1988(b) apply to pro bono counsel.


             “it is…clear from the legislative history that Congress did not intend the
          calculation of fee awards to vary depending on whether plaintiff was
          represented by private counsel or by a nonprofit legal services organization.
          The citations to Stanford Daily and Davis make this explicit. In Stanford
          Daily, the court held that it “must avoid ... decreasing reasonable fees
          because the attorneys conducted the litigation more as an act of pro bono
          publico than as an effort at securing a large monetary return.” 64 F.R.D.,
          at 681. In Davis, the court held: In determining the amount of fees to be
          awarded, it is not legally relevant that plaintiffs' counsel ... are employed
          by ... a privately funded non-profit public interest law firm. It is in the
          interest of the public that such law firms be awarded reasonable attorneys'
          fees to be computed in the traditional manner when its counsel perform
          legal services otherwise entitling them to the award of attorneys' fees. 8
          Empl.Prac.Dec., at 5048–5049.
              The statute and legislative history establish that “reasonable fees”
          under § 1988 are to be calculated according to the prevailing market rates
          in the relevant community, regardless of whether plaintiff is represented
          by private or nonprofit counsel. The policy arguments advanced in favor of
          a cost-based standard should be addressed to Congress rather than to this
          Court.”
          Blum v. Stenson, 465 U.S. 886, 894–95 (1984).

          The fact that MRNISO’s counsel stated that he was representing MRNISO pro

 bono during a pre-trial conference with the Court is inconsequential. That statement



 4
   In deciding against an award of attorney's fees, the court relied heavily on a recommendation made by a Special
 Master appointed in the case who found that the requesting party had "taken great lengths to publicize its pro bono
 efforts in [the] case" and that "[t]he goodwill and recognition [the requesting party had] received from the public, the
 legal community and its client base as a result of this case is immeasurable." Here, Densborn Blachly LLP has not made
 any efforts to publicize its pro bono efforts in this case, nor has there been any evidence presented by the plaintiff that
 it received goodwill or recognition received from the public, the legal community, or client base as a result of this case.
                                                              4

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 5 of 11 PageID #: 1003



 was made in response to the plaintiff’s settlement demand which included (if memory

 serves) something to the effect that MRNISO should settle with Bell to save itself from

 the expense of continuing to litigate. The fact that MRNISO was being represented pro

 bono was relevant to rebut Bell’s assumption, but has no bearing here.

       3. The time spent by Bell’s counsel and counsel for the co-defendant are not
          appropriate yardsticks.

          The lodestar calculation, is the “guiding light of our fee-shifting jurisprudence.”

 City of Burlington v. Dague, 505 U.S. 557, 562 (1992). Mr. Bell would like to upend the

 lodestar calculation by having this Court use the amount spent by his attorney as the

 basis for reasonableness. Even if we accepted Mr. Bell’s novel but self-serving

 proposition, we would still be dealing with apples and oranges. Bell and Maura Kennedy

 have considerable experience with the 70+ cases Bell has filed in the Southern District

 of Indiana dealing with the photographs in dispute. Bell’s similar proposition that “any

 time greater than the time Plaintiff’s counsel spent…is absolutely excessive” is also an

 ill-disguised false equivalency, because Bell’s counsel, Maura Kennedy, is not the one

 doing the majority of the work in this case. Exhibit A to the Bell’s Response,

 demonstrates that it was Bell himself, and not Ms. Kennedy, drafting and preparing

 many of the major pleadings, including his Motion for Summary Judgment. Bell’s Motion

 for Summary Judgment was filed on April 9, 2018, 5 Ms. Kennedy’s time records reflect

 she did nothing but the final review and touch-up with respect to that Motion.


 5


     04/09/2018         76   MOTION for Summary Judgment , filed by Plaintiff RICHARD N. BELL. (Kennedy,
                             Maura) (Entered: 04/09/2018)

                                                          5

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 6 of 11 PageID #: 1004




          Bell’s cites that MRNISO spent $33,375 worth of time between February 26 and

 June 5, 2018 “defending Plaintiff’s Motion for Summary Judgment” as an example of

 excessiveness, but it too is both inaccurate and oversimplified. The number and scope of

 the issues worked on during that time period are reflected in the billing records and

 speak for themselves. That MRNISO won a complete victory in the summary judgment

 stage of this case is evidence enough that the time spent was reasonable.


     4. The other examples of excessive time cited by Bell aren’t supported by the law or

          facts.




  04/09/2018            77   BRIEF/MEMORANDUM in Support re 76 MOTION for Summary Judgment , filed by
                             Plaintiff RICHARD N. BELL. (Attachments: # 1 Exhibit 1: Declaration of Richard N Bell
                             in Support of MSJ, # 2 Exhibit A: Indianapolis Nighttime Photo, # 3 Exhibit B: Sales
                             Records, # 4 Exhibit C: Copyright Certificate, # 5 Exhibit D: The Indiana Prosecutor
                             2014 3rd Qtr, # 6 Exhibit E: IPAC Invitation to Post Training, # 7 Exhibit F: Spring
                             MRNISO Conference Brochure, # 8 Exhibit G: Link to Learn More to Download
                             MRNISO Conference Brochure, # 9 Exhibit H: IPAC Website Showing Defendant
                             Powell Publishing Indy Photo, # 10 Exhibit I: Landscape Photographs of Indianapolis
                             Deposited with Copyright Office)(Kennedy, Maura) (Entered: 04/09/2018)


                                                            6

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 7 of 11 PageID #: 1005



           Bell argues in ¶ 25 of his response that there are “several examples of excessive

 time,” and then cites one specific example. That is, 2.5 hours Schmadeke spent on

 11/17/2016.




          Bell argues that this is obvious example of overbilling, because his counsel only

 remembers the pretrial conference that day lasting 30-45 minutes. Densborn Blachly

 LLP is located on the North side of Indianapolis, and it generally takes 30 minutes to

 get to/from the Federal Courthouse. The undersigned also does his best to arrive 15

 minutes prior to hearings.

          Breaking it down generally (based on customary practice with respect to pre-

 trial conferences):

   Gather file and review notes to prepare                    .25 hours
                 for Pre-Trial
       Travel to Courthouse from Office                        .5 hours


              Arrive15 minutes early                          .25 hours


                Pre-trial Conference                          .75 hours


       Travel from Courthouse to Office                        .5 hours
  Follow up with client and co-counsel re                     .25 hours
  plaintiff’s settlement demand letter and
     email sent by Maura Kennedy on
      November 17, 2016 at 11:27am
                                        Total 2.5 hours



                                               7

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 8 of 11 PageID #: 1006



          Compare that to Bell’s co-counsel spent 1.7 hours Bell’s counsel spent on

 11/17/2016 preparing for and attending the PTC by telephone, and it is hard to

 understand what Bell has to complain of. (Response, Exhibit A, page 1).

          Bell’s next line of attack is to argue that the time spent by associates in this

 “simple” was excessive, and due to “turnover” and “lack of knowledge in copyright cases.”

 (Response ¶ 31). An examination of the docket arguments made in the summary

 judgment pleadings shows that this case was neither “straightforward” nor “short-lived”

 as Bell would like this Court to believe. (Response ¶ 22). MRNISO’s very existence was

 on the line, and its counsel was well-aware of the stakes. That the associates expended

 as much effort as they did for a client they knew could never pay is a fact the undersigned

 is proud of, and the results they helped achieve speak for themselves.

          Likewise, Bell’s repeated declarations that the rates charged in this case are

 excessive are made without evidence, citation, or explanation. For a reasonable

 comparison in the marketplace, MRNISO would point the Court’s attention to the case

 of Bell v. Hess, Case 1:16-cv-02463-TWP-DLP. In that case Bell was defeated early in

 the case on a Motion for Judgment on the Pleadings. The attorneys for the prevailing

 party defendants filed a Declaration for Attorney Fees, Document 61-1. The lodestar

 calculation for the time spent to prevail at that earlier stage of litigation was over

 $83,000. (61-1, page 25). The partner in charge, charged $480 - $535 dollars and hour

 and the senior paralegal in that case charged $330 an hour. This at least demonstrates

 that the hourly rates charged in this case by Densborn Blachly do not even touch the




                                              8

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 9 of 11 PageID #: 1007



 upper end of the market in Indianapolis, and Bell’s subjective complaints concerning five

 “highly priced attorneys” should be disregarded.

     5. The fact that time was added in the Amended Motion was also reasonable.


          In ¶¶ 5-7 of the Response, Bell takes issue with the additional time added in the

 Amended Motion. MRNISO’s counsel explained in detail how that time was determined

 and recorded in the Affidavit of Eric Schmadeke attached to the Amended Motion, so it

 will not be readdressed here. It is important to note that Bell’s Response does not dispute

 that the time was actually spent, only that it should be disregarded because the majority

 of the additional time (84.2 hours) was not contemporaneously recorded. Bell has been

 down this road before and lost. Bell v. Taylor, 2016 WL 4528382, at *4 (S.D. Ind. Aug.

 30, 2016). In that case he cited the same cases and made the same argument – which

 this Court expressly rejected.

          Bell admits that he agreed to allow MRNISO to submit additional evidence

 regarding its attorney fee motion in exchange for the discovery he sought. (Response ¶

 4). Counsel for MRNISO admits that it traded the ordeal of submitting to Bell’s discovery

 requests, for the opportunity and additional time to review and account for unrecorded

 time spent on the case file. That was the deal, and it that it did not play out the way Bell

 hoped should have no bearing on the determination of reasonableness.

          For the reasons outlined above and in the Amended Motion, MRNISO respectfully

 requests the Court award it its reasonable attorney fees in this case, and an additional

 $1,950 ($300 x 6.5 hours) for the time expended in litigating since the Amended Motion

 was filed.

                                              9

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 10 of 11 PageID #: 1008




                                             Respectfully Submitted,
          Dated: December 14, 2018
                                             /s/ Eric D. Schmadeke
                                             Eric D. Schmadeke, #27329-49
                                             DENSBORN BLACHLY, LLP 500 E.
                                             96th Street, Suite 100
                                             Indianapolis, IN 46240
                                             Phone: 317-669-0129
                                             Fax: 317-218-3919
                                             Email: eschmadeke@dblaw.com




                                        10

 4815-8479-5010, v. 4
Case 1:16-cv-02491-TWP-DLP Document 118 Filed 12/14/18 Page 11 of 11 PageID #: 1009




                                   CERTIFICATE OF SERVICE

            I hereby certify that on December 14, 2018, I electronically filed the foregoing with

   the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to the

   parties by operation of the Court’s electronic filing system. Parties may access this filing

   through the Court’s System.

   Richard N. Bell
   Bell Law Firm
   10042 Springstone Road
   McCordsville, IN 46055
   richbell@comcast.net

   Maura K. Kennedy
   THE LAW OFFICE OF MAURA K. KENNEDY, LLC
   P.O. BOX 55587
   Indianapolis, IN 46205
   (317) 370-8795
   (317) 536-3981 (fax)
   attorneymaurakennedy@gmail.com

   Bryan Findley
   OFFICE OF INDIANA ATTORNEY GENERAL
   302 West Washington Street
   Indiana Government Center South, Fifth Floor
   Indianapolis, IN 46204
   317-232-6217
   bryan.findley@atg.in.gov
                                         /s/ Eric D. Schmadeke
                                         Eric D. Schmadeke
   DENSBORN BLACHLY LLP
   Attorney No. 27329-49
   500 East 96th Street, Suite 100
   Indianapolis, IN 46240
   (317) 669-0129 – FAX: (317) 218-3919
   eschmadeke@dblaw.com




   4815-8479-5010, v. 4
